                              UNITED STATES DISTRICT COURT                               JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                      SOUTHERN DIVISION

STEPHANIE SINCLAIR,                                     Case No. 8:18-cv-01924 JVS(KESx)

             Plaintiff,                                  DISMISSAL ORDER
             v.                                         Judge: Hon. James V. Selna
SLR LOUNGE, LLC,

             Defendant.




                                           DISMISSAL ORDER
       In consideration of the foregoing stipulation by the parties, and good cause existing

therefor, it is hereby ordered that: (a) all claims in this lawsuit shall be dismissed with prejudice;

(b) each party shall bear its own costs and attorneys’ fees; and (c) this Court shall retain

jurisdiction over the parties to interpret and enforce the provisions of the parties’ settlement

agreement.


       IT IS SO ORDERED.




       DATED: January 09, 2019                          _______________________________

                                                       HONORABLE JAMES V. SELNA
                                                       UNITED STATES DISTRICT JUDGE
